Defendant's motion for "Petition for Writ of Discretionary Review," which has been treated by this Court as a Petition for Writ of Certiorari, is allowed for the limited purpose of entering the following order:
This case is remanded to the Warren County Superior Court with instructions to: (1) appoint a guardian ad litem, pursuant to G.S. § 1A, Rule 17(b), to represent defendant's interests until such time as the trial court determines he is competent; (2) appoint counsel for defendant; and (3) hold an evidentiary hearing on defendant's pending MAR.
By order of the Court in Conference, this 2nd day of March, 2006.